                         United States District Court
                                   for the
                         Southern District of Florida

Walter Hugo Iturri Estupinan,         )
Petitioner,                           )
                                      )
v.                                    ) Civil Action No. 19-21063-Civ-Scola
                                      )
United States Of America,             )
Respondent.                           )

     Order Adopting Magistrate Judge’s Report and Recommendation
       This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2003-19 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. On March 20, 2019, Judge Reid issued a report,
recommending that the Court dismiss Petitioner Walter Hugo Iturri
Estupinan’s 28 U.S.C. § 2255 federal habeas corpus petition. (Report of Mag.
J., ECF No. 4.) Iturri Estupinan has not filed objections to the report and the
time to do so has passed.
       The Court has considered Judge Reid’s report, the record, and the
relevant legal authorities. The Court finds Judge Reid’s report and
recommendation cogent and compelling: Iturri Estupinan filed a prior motion
to vacate, attacking the same criminal conviction on the same grounds. The
instant case is thus duplicative of Iturri Estupinan’s motion to vacate in 19-
20932-RNS.
       The Court thus affirms and adopts Judge Reid’s report and
recommendation (ECF No. 4). The Court dismisses this case, without
prejudice to Iturri Estupinan’s proceeding in the earlier-filed case.
       The Clerk is directed to close this case. Any pending motions are denied
as moot.
       Done and ordered, at Miami, Florida, on April 9, 2019.

                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
